DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to, ‘ A method of forming an integrated chip, comprising: forming an inter-level dielectric (ILD) layer over a memory device over a substrate; forming a hard mask structure over the ILD layer, the hard mask structure having sidewalls defining a first opening that is directly over the memory device and that is centered along a first line perpendicular to an upper surface of the substrate; forming a patterning structure over the hard mask structure, the patterning structure having sidewalls defining a second opening that is directly over the memory device and that is centered along a second line parallel to the first line, wherein the second line is laterally offset from the first line by a non-zero distance; etching the ILD layer below an overlap of the first opening and the second opening to define a top electrode via hole; and filling the top electrode via hole with a conductive material.’ Independent claims 9 and 16 are also directed to a method for forming an integrated chip and both recite limitations and/or process steps similar in scope to the limitations of independent claim 1. Independent claim 1 and independent claims 9 and 16 recite methods related to the integrated chip device of independent claims 1, 12 and 20 of US Patent Application 16/416,555, which is now US Patent No. 10,790,439. Claims 1-20 of the present application were restricted from US Patent Application 16/416,555, which is now US Patent No. 10,790,439; therefore, claims 1-20 of US Patent No 10,790,439 are not applicable as prior art for the basis of a rejection of claims 1-20 of the present application. Additionally, the prior art fails to provide relevant disclosures which teach and/or suggest the methods recited in independent claims 1, 12 and 20 of the present application. Therefore, independent claims 1, 12 and 20 and claims 2-11 and 13-19 depending therefrom are allowable. With all pending claims in condition for allowance, the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899